                                   1

                                   2

                                   3

                                   4

                                   5                                    UNITED STATES DISTRICT COURT

                                   6                                   NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     STEVEN ANDREW LEON,                                   Case No. 17-cv-00328-HSG (PR)
                                                          Plaintiff,
                                   9
                                                                                               ORDER OF DISMISSAL
                                                   v.
                                  10

                                  11     GUZMAN,
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Plaintiff, a former California state prisoner, filed a pro se civil rights action pursuant to 42

                                  15   U.S.C. § 1983. On September 18, 2018, the Court denied defendant’s motion for summary

                                  16   judgment and referred the case to Magistrate Judge Robert Illman pursuant to the Pro Se Prisoner

                                  17   Settlement Program for settlement proceedings. On October 5, 2018, the Court’s September 18,

                                  18   2018 order was returned as undeliverable with the notation that plaintiff had been released on

                                  19   parole. See Dkt. No. 30. On October 23, 2018, Magistrate Judge Illman entered an order directing

                                  20   plaintiff to provide a current address so that a settlement conference could be scheduled. See Dkt.

                                  21   No. 31. On November 19, 2018, that order was returned as undeliverable, again with the notation

                                  22   that plaintiff had been paroled. See Dkt. No. 32.

                                  23            Pursuant to Northern District Local Rule 3-11, a party proceeding pro se must promptly

                                  24   file a notice of change of address while an action is pending. See L.R. 3-11(a). The Court may,

                                  25   without prejudice, dismiss a complaint when: (1) mail directed to the pro se party by the Court has

                                  26   been returned to the Court as not deliverable, and (2) the Court fails to receive within sixty days of

                                  27   this return a written communication from the pro se party indicating a current address. See L.R. 3-

                                  28   11(b).
                                   1          More than sixty days have passed since the September 18, 2018 order was returned as

                                   2   undeliverable. The Court has not received a notice from plaintiff of a new address. Accordingly,

                                   3   the instant civil rights action is DISMISSED without prejudice pursuant to Rule 3-11 of the

                                   4   Northern District Local Rules.

                                   5          The Clerk shall enter judgment and close the file. The Clerk shall also send a copy of this

                                   6   order to Magistrate Judge Illman.

                                   7          IT IS SO ORDERED.

                                   8   Dated: 12/108/2018

                                   9

                                  10
                                                                                                   HAYWOOD S. GILLIAM, JR.
                                  11                                                               United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
